Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 19, 2016

                                    No. 04-15-00670-CV

                 Berenice C. DIAZ, individually and as next friend of J.P.L.,
                                        Appellant

                                              v.

                                    James E. MONNIG,
                                         Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-13493
                     Honorable Cathleen M. Stryker, Judge Presiding

                                    No. 04-15-00789-CV

                 Berenice C. DIAZ, individually and as next friend of J.P.L.,
                                        Appellant

                                              v.

                                      John A. MEAD,
                                         Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-13493
                     Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
    Appellees' unopposed third joint motion for extension of time to file brief is hereby
GRANTED.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court